UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4588
WELDON BERNARD SINCLAIR,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                            (CR-01-2FO)

                      Submitted: March 14, 2002

                      Decided: March 26, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Jennifer May-Parker, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. SINCLAIR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION
PER CURIAM:
   Weldon Bernard Sinclair appeals his conviction and sentence on
the ground that at the time of sentencing, the district court should
have revisited the issue of his competence to plead guilty. In support
of his claim, he presented the medical report of a neuro-psychologist
who opined that Sinclair suffers from significant deficits in cognitive
ability and information processing. However, the psychologist also
opined that Sinclair was competent to plead when he did so and was
competent to proceed with the resolution of his case, so long as spe-
cial care was taken to make sure he understood.1
   Because there were no abnormalities in Sinclair’s Fed. R. Crim. P.
11 plea colloquy such that the district court should have questioned
Sinclair further as to his mental competency, and given the opinions
in the expert’s report as to Sinclair’s competency, we find no error by
the district court in failing to revisit the issue of Sinclair’s compe-
tency at sentencing.2 Accordingly, we affirm Sinclair’s conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                             AFFIRMED

    1
    We note that both the district court and counsel took special care to
fully explain to Sinclair the proceedings against him and the effect of his
plea on his rights.
  2
    Sinclair’s reliance upon United States v. Damon, 191 F.3d 561 (4th
Cir. 1999), is misplaced. In Damon, we remanded for further inquiry into
Damon’s competence because he, unlike Sinclair, testified at his plea
colloquy that he was under the influence of anti-depressant medication,
which in some circumstances is known to impair judgment. Here there
were no circumstances present which required the district court to con-
duct a more searching inquiry into Sinclair’s competence.